United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3410
                         ___________________________

                                Beverly Janice Campe

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: September 2, 2014
                             Filed: September 8, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Beverly Janice Campe appeals the district court’s1 order affirming the denial of
her application for disability insurance benefits.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.
        This court reviews de novo the district court’s decision, affirming if the
administrative law judge’s (ALJ’s) decision is supported by substantial evidence on
the whole record. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013). After a
hearing that included the testimony of medical and vocational experts, the ALJ found
that Campe had the residual functional capacity (RFC) to perform certain light work
that did not require overhead reaching, through the date she was last insured for
disability purposes. This finding is supported by substantial evidence on the record
as a whole. See Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir. 2014) (court defers to
ALJ’s evaluation of claimant’s credibility provided it is supported by good reasons
and substantial evidence); Myers, 721 F.3d at 527 (RFC must be determined based on
all relevant evidence, including medical records, observations of treating physicians
and others, and claimant's own description of her limitations; RFC must be supported
by some medical evidence); Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011)
(vocational expert’s testimony constitutes substantial evidence when it is based on
hypothetical that accounts for all of claimant's proven impairments; hypothetical must
include impairments that ALJ finds substantially supported by record as whole).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-